Citation Nr: 1733389	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for blindness, to include enucleation of the left eye.

3.  Entitlement to service connection for kidney failure, including end stage renal disease. 

4.  Entitlement to service connection for resection of the metatarsal head of the 2nd and 3rd toes of the right foot.

5.  Entitlement to service connection for amputation of the 1st, 2nd, and 3rd toes of the left foot. 

6.  Entitlement to service connection for fistulas.
7.  Entitlement to a special monthly pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1969 to June 1973.  The Veteran passed away in March 2012 and his surviving spouse has been substituted as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Cleveland, Ohio. 

In March 2017, the appellant and her son testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

FINDINGS OF FACT

1.  The evidence shows that the Veteran service at U-Tapao, Royal Thai Air Force Base, Thailand from March 1971 to June 1972 as a bomb navigation technician included working near the perimeter and exposure to herbicide agents.

2.  The medical evidence shows that the Veteran's diabetes mellitus type 2 was compensably disabling 

3.  Blindness, to include enucleation of the left eye; kidney failure, including end stage renal disease; resection of the metatarsal head of the 2nd and 3rd toes of the right foot; amputation of the 1st, 2nd, and 3rd toes of the left foot; and fistulas are related to the Veteran's service-connected diabetes mellitus.

4.  Prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal as to the denial of her claim for special monthly pension. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for blindness, to include enucleation of the left eye, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for establishing service connection for kidney failure, to include end stage renal disease, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for establishing service connection for resection of the metatarsal head of the 2nd and 3rd toes of the right foot have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for establishing service connection for amputation of the 1st, 2nd, and 3rd toes of the left foot have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for establishing service connection for fistulas have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim for a special monthly pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

The Veteran in written statements to the RO during his lifetime as well as the appellant in statements in support of claim and at her personal hearing assert, in substance, that the Veteran's diabetes mellitus was caused by his exposure to Agent Orange while TDY to U-Tapao Air Base in Thailand because the planes he serviced as a bomb navigation technician were parked in the last row before the fence line; by coming into contact with barrels of it which were on aircraft he worked on in Thailand; and/or when he was TDY'ed to the Republic of Vietnam.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to blindness, to include enucleation of the left eye, kidney failure, including end stage renal disease, resection of the metatarsal head of the 2nd and 3rd toes of the right foot, amputation of the 1st, 2nd, and 3rd toes of the left foot, and fistulas it was asserted that they were caused by the diabetes mellitus.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

As to herbicide exposure for military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases where herbicide may have been sprayed.  See VBA Manual M21-1, IV.ii.1.H.5 (M21-1).  

Although the M21-1 is generally not binding on the Board, based on the manual and supporting material it is generally presumed that herbicide were hand sprayed around the perimeter of identified bases in Thailand during certain periods of the Vietnam War era.  See 38 C.F.R. § 19.5 (2016); M21-1, IV.ii.1.H.5. VA has not extended the same special consideration to all service members who had contact with a Thai base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Therefore, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.  In this regard, in VAOPGCPREC 7-93 (Aug. 12, 1993) VA's General Counsel found that flying missions over Vietnam air space is not sufficient to establish in-country service for the purpose of the presumption of herbicide exposure.

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to a current disability, the post-service record shows the Veteran was diagnosed with diabetes mellitus, blindness, to include enucleation of the left eye, kidney failure, including end stage renal disease, resection of the metatarsal head of the 2nd and 3rd toes of the right foot, amputation of the 1st, 2nd, and 3rd toes of the left foot, and fistulas.  See, e.g., VA examinations dated in June 2010 and October 2012.

As to service connection for diabetes mellitus based on the presumptions found at 38 C.F.R. § 3.309(e), diabetes mellitus is one of the specifically enumerated diseases that are presumed to be caused by herbicide exposure.  Moreover, the Board finds that the Veteran's statements during his life time regarding having served a U-Tapao, Royal Thai Air Force Base, Thailand when combined with his service personnel records that document his service as a bomb navigation technician at U-Tapao, Royal Thai Air Force Base, Thailand from March 1971 to June 1972 with the 307 Avionics Maintenance Squadron and the personal hearing testimony from his wife, who married the Veteran a few months after discharge, about the work he did on aircraft at a U-Tapao taking place in the last row before the fence line and with affording her the benefit of the doubt, the Board concludes that the Veteran served on the perimeter of U-Tapao, Royal Thai Air Force Base, Thailand while on active duty.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board also finds that he therefore had in-service exposure to herbicide agents.  Moreover, his diabetes mellitus was compensably disabling.  Therefore, the Board finds that the criteria for service connection for diabetes mellitus have been met.  

As to service connection for blindness, to include enucleation of the left eye, kidney failure, including end stage renal disease, resection of the metatarsal head of the 2nd and 3rd toes of the right foot, amputation of the 1st, 2nd, and 3rd toes of the left foot, and fistulas, the June 2010 VA examiners opined that these disabilities were caused by the Veteran's diabetes mellitus.  These medical opinions are not contradicted by any other medical evidence of record.  Thus, based on the totality of the medical evidence and resolving reasonable doubt in the appellant's favor, the Board finds that the most probative evidence of record shows that service connection is warranted for blindness, to include enucleation of the left eye, kidney failure, including end stage renal disease, resection of the metatarsal head of the 2nd and 3rd toes of the right foot, amputation of the 1st, 2nd, and 3rd toes of the left foot, and fistulas because they are related to the Veteran's service-connected diabetes mellitus.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

The Pension Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  At the March 2017 video hearing prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal as to the denial of her claim for a special monthly pension.  The withdrawal was memorialized in the hearing transcript.  Thus, the Board finds that there remains no allegation of error of fact or law for appellate consideration as to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.

ORDER

Service connection for diabetes mellitus is granted. 

Service connection for blindness, to include enucleation of the left eye, is granted.

Service connection for kidney failure, including end stage renal disease, is granted. 

Service connection for resection of the metatarsal head of the 2nd and 3rd toes of the right foot is granted.

Service connection for amputation of the 1st, 2nd, and 3rd toes of the left foot is granted. 

Service connection for fistulas is granted.

The appeal of the denial of the claim for a special monthly pension is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


